Citation Nr: 0902701	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for a 
dysthymic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from March 1972 to July 
1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for a 
dysthymic disorder and assigned a 30 percent disability 
rating, effective December 7, 1994.  In December 2004, the RO 
increased that rating to 50 percent, effective December 7, 
1994  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran was last provided with a VA examination in 
January 2004.  However, this examination report is now five 
years old and does not contemplate the veteran's additional 
treatment through 2007 or his recent contentions regarding 
the current severity of his symptomatology.  As such, VA is 
required to afford the veteran a contemporaneous VA 
examination to assess the current nature, extent, and 
severity of his dysthymic disorder.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

As the case must be remanded for a new examination, the 
veteran's recent VA treatment records should also be 
obtained, as well as his VA Vocational Rehabilitation 
records.      

Finally, once all development has taken place, the RO must 
readjudicate this claim, giving consideration to the fact 
that the rating criteria for evaluating mental disorders have 
changed during the pendency of this claim (effective November 
7, 1996).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
veteran's treatment records for a 
psychiatric disorder from the Dublin, 
Georgia, and Atlanta, Georgia, VA Medical 
Centers, dated since April 2007.  

2.  Make the necessary arrangements to 
obtain the veteran's complete records from 
the VA Vocational Rehabilitation program.

3.  Thereafter, schedule the veteran for a 
VA psychiatric examination to determine 
the extent and severity of his dysthymic 
disorder.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the past that are 
attributable to his service-connected 
dysthymic disorder.  The examiner must 
conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's dysthymic disorder on his social 
and industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's dysthymic disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM- IV) and explain the significance of 
the score.

A complete rationale for all opinions 
should be provided.

4.  Readjudicate the veteran's claim for a 
higher rating for a dysthymic disorder.  
In readjudicating the veteran's claim, the 
RO/AMC should:

(a) consider the claim under both the old 
and the revised rating criteria for 
evaluating mental disorders. 

(b) review the evidence of record at the 
time of the August 2003 rating decision 
that was considered in assigning the 
original disability rating for the 
veteran's dysthymic disorder, then 
consider all the evidence of record to 
determine whether the facts show that he 
was entitled to a higher disability rating 
for this condition at any period of time 
since his original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

5.  Finally, if any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.	
	
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


